Case 8:20-cv-00401-WFJ-JSS Document 16 Filed 08/31/20 Page 1 of 1 PageID 59



                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

LORI PUTNAL,

      Plaintiff,

v.                                                  Case No: 8:20-cv-401-T-02JSS

BEECHWOOD HOTEL GROUP,
LLC,

      Defendant.
                                         /
                                        ORDER
      UPON DUE AND CAREFUL CONSIDERATION of the parties’

submissions as required by Lynn’s Food Stores, Inc. v. United States, 679 F.2d

1350 (11th Cir. 1982), it is ORDERED AND ADJUDGED that the Joint Motion

for Approval of FLSA Settlement and to dismiss the case with prejudice (Dkt. 15)

is granted. The Court specifically approves the parties’ settlement agreement

attached to the motion as Exhibit A. The case is dismissed with prejudice. The

Clerk is directed to close this case.

      DONE and ORDERED in Tampa, Florida on August 31, 2020.


                                          s/William F. Jung
                                        WILLIAM F. JUNG
                                        UNITED STATES DISTRICT JUDGE
Copies furnished to:
Counsel of Record
